DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-15 and 18-20 are rejected under 35 U.S.C. 101.
Claims 1-20 are objected to.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claim 1:
Step 1: 
It recites a method of inspecting a display device which is within one of the 4 statutory categories (process, machine, manufacture, or composition of matter).
Step 2a) Prong One:
It recites calculating a representative value of the plurality of first regions by reflecting variables in the random number which is mathematical manipulation and/or calculation, and mathematical manipulation and/or calculation are abstract ideas.
It recites summing the representative values of the plurality of first regions to calculate a number of light-emitting elements of the sub-pixels which is mathematical operation and/or calculation, and mathematical operation and/or calculation are abstract ideas.
Step 2a) Prong Two:
Although it recites preparing a target substrate comprising sub-pixels in which light-emitting elements are disposed and dividing each of a plurality of first regions of the sub-pixels into a plurality of second regions, they are pre-solution activities which are used to prepare input values for the mathematical calculations; they does not integrate such abstract ideas (the mathematical calculations) into a practical application.
Step 2b)
When considering the claim as a whole, it does not amount to significantly more than judicial exception. There are no additional elements recited in the claim beyond the abstract ideas.
Regarding claims 2-13, they are pre-solution activities; therefore, they are analogously rejected as in in claim 1 where they do not recite additional elements that integrate the claimed abstract ideas into a practical application.
Regarding claim 14, it is post-solution activities; therefore, they are analogously rejected as in in claim 1 where they do not recite additional elements that integrate the claimed abstract ideas into a practical application.
Regarding claim 15:
Step 1: 
It recites a method for fabricating a display device which is within one of the 4 statutory categories (process, machine, manufacture, or composition of matter).
Step 2a) Prong One:
It recites calculating a representative value for each of the plurality of first regions by reflecting variables in the random number which is mathematical manipulation and/or calculation, and mathematical manipulation and/or calculation are abstract ideas.
It recites calculating a number of the light-emitting elements of the sub-pixels by summing representative values of the plurality of first regions which is mathematical operation and/or calculation, and mathematical operation and/or calculation are abstract ideas.
Step 2a) Prong Two:
Although it recites disposing light-emitting elements on a target substrate comprising sub-pixels, scanning the target substrate with an inspection apparatus comprising a sensor part to obtain images, and dividing each of a plurality of first regions of the sub-pixels into a plurality of second regions, they are pre-solution activities which are used to prepare input values for the mathematical calculations; they does not integrate such abstract ideas (the mathematical calculations) into a practical application.
Although it recites determining a condition of the target substrate based on the number of light-emitting elements of the sub-pixels, forming a first insulating layer on the target substrate, and forming a fist contact electrode and a second contact electrode in contact with the light-emitting elements, they are post-solution activities that do not integrate the claimed abstract ideas into a practical application.
Step 2b)
When considering the claim as a whole, it does not amount to significantly more than judicial exception. There are no additional elements recited in the claim beyond the abstract ideas.
Regarding claims 18-20, they are pre-solution activities; therefore, they are analogously rejected as in in claim 1 where they do not recite additional elements that integrate the claimed abstract ideas into a practical application.
Allowable Subject Matter
Claims 1-15 and 18-20 are objected to as being dependent upon a 35 U.S.C. 101 rejection of claims 1-15 and 18-20, but would be allowable the 35 U.S.C. 101 rejection of claims 1-15 and 18-20 are properly overcome without broadening the scopes of claims 1-15 and 18-20.
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kondo (US 2019/0081116) teaches a method for manufacturing organic EL display panel (e.g. title), comprising: 
preparing a target substrate comprising subpixels in which light-emitting elements are disposed (e.g. figure 3, paragraph [0066]); and 
dividing each of a plurality of first regions of the subpixels into a plurality of second regions (e.g. figure 4, paragraphs [0071]-[0072]).
Kim et al. (US 10,026,351) teaches obtaining a gray value of each of a plurality of regions (e.g. figures 1-2 and 5, column 6: lines 4-11, enhanced gray image data from image enhancement block 1); and
generating a random number using the gray value (e.g. figures 2-3, random number generating block 240 generates random number).
Yang (US 9,514,682) teaches grayscale value represented by summing up the amount of time for which the organic light-emitting elemtn EL emits light during each of  a plurality of sub-frames (e.g. figures 1-2, column 7: lines 29-34).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAIDONG ZHANG/Examiner, Art Unit 2858